Citation Nr: 0415623	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  03-32 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an increased rating for a left knee 
disability, currently evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

Sonnet Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1952 to June 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
VA RO in Detroit, Michigan.  

The Board notes that, in a letter dated in June 2003 the 
veteran appears to be raising a claim of entitlement to 
service connection for a right knee disability secondary to 
his service-connected left knee disability.  That matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim decided herein.

2.  The veteran's left knee manifestations consist of 
arthritis resulting in occasional swelling and pain, and with 
evidence of a limitation of flexion to not less than 
70 degrees; there is no evidence of recurrent subluxation, 
lateral instability, or frequent episodes of locking or joint 
effusion.  


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for a left knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5257, 5258, 5259, 5260, 5261 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003), are 
applicable to the veteran's claim.  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

With respect to notice, the Court has indicated that notice 
under the VCAA must be given prior to an initial unfavorable 
decision by the agency of original jurisdiction (RO).  See 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  In this 
case, the veteran filed his increased rating claim in October 
2002, after the enactment of the VCAA.  The RO's initial 
unfavorable decision was made in April 2003, only after the 
veteran had been provided notice of the VCAA provisions in 
December 2002, in accordance with Pelegrini, supra.

The Pelegrini Court also discussed four notice elements:  

	1.  Notice of the information and evidence not of record 
that is necessary to substantiate the claim;
	2.  Notice of the information and evidence that VA will 
seek to provide;
	3.  Notice of the information and evidence the claimant 
is expected to provide; 
 	and,
	4.  A request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.

Id. at 14.  

In the December 2002 letter referenced above the RO advised 
the veteran of his role in the claims process and asked him 
to submit certain information.  The RO advised the veteran 
that evidence that his left knee disability had increased in 
severity was needed to support his claims.  In accordance 
with the requirements of the VCAA, the letter informed the 
veteran what evidence and information VA would be obtaining.  
The letter specifically explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records from Federal agencies, but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records, and, for private records, to 
provide the appropriate release.  The RO also advised the 
veteran that a VA examination might be scheduled to obtain 
evidence relevant to his current disability status but that 
he could submit other evidence such as lay statements 
relevant to his knee problems.  Additionally, the RO advised 
the veteran that he was ultimately responsible for providing 
information and evidence to VA and that he should advise VA 
as to "any additional information or evidence" he wanted 
considered in connection with his claim.  The veteran 
responded in December 2002, identifying only VA treatment for 
his left knee.  Additionally, in the April 2003 rating 
decision and the October 2003 statement of the case the RO 
notified the veteran of the evidence considered and the 
reasons and bases for the determination made in his claim.  
In the statement of the case the RO included a recitation of 
governing laws and regulations, to include the diagnostic 
criteria pertinent to the evaluation of knee disabilities and 
the provisions of 38 C.F.R. § 3.159, with reference to the 
United States Code provisions of the VCAA.  Finally, 
throughout his appeal the veteran has been provided with 
contact information in the event he had any additional 
evidence or information, or any questions, for VA.  Based on 
the above, the Board finds that the veteran has been afforded 
appropriate notice under the VCAA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board also finds that VA has made reasonable efforts to 
identify and obtain relevant records in support of the 
veteran's claim.  38 U.S.C.A.§ 5103A (a), (b) and (c).  The 
claims file contains the veteran's service records as well as 
VA treatment records identified by the veteran as pertinent 
to the appeal; notably, the veteran has identified only VA 
treatment for his knee disability.  Additionally, VA has 
conducted necessary medical inquiry in an effort to 
substantiate the claim.  38 U.S.C.A.§ 5103A (d).  The veteran 
was afforded a VA examination specific to the current nature 
and severity of his left knee manifestations.  Contrary to 
the assertion made by the veteran's representative, the March 
2003 examiner did, in fact, note the veteran's range of left 
knee motion to include the point at which pain was 
experienced.  Neither the veteran nor his representative has 
identified any reason for the Board to question the accuracy 
of the examination results shown in the recent VA examination 
report.  Furthermore, the veteran has not identified any 
additionally available evidence for consideration in his 
appeal.  

Under the facts of this case, then, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant); Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review. 

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2003).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2003).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, 
however, the limitation of motion of the specific joint(s) 
involved is noncompensable under the appropriate diagnostic 
code(s), a 10 percent rating is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is warranted if there is X- 
ray evidence of involvement of two or more major joints or 
two or more minor joint groups and a 20 percent evaluation is 
authorized if there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
there are occasional incapacitating exacerbations.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

38 C.F.R. § 4.71a, Diagnostic Code 5258 provides for 
assignment of a 20 percent rating when there is dislocated 
semilunar cartilage, with frequent episodes of "locking 
pain," and effusion into the joint.

38 C.F.R. § 4.71a, Diagnostic Code 5259 provides for 
assignment of a 10 percent rating when there is removal of 
symptomatic semilunar cartilage.  

Limitation of motion of the knee is contemplated in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 
5260 provides for a zero percent evaluation where flexion of 
the leg is only limited to 60 degrees.  For a 10 percent 
evaluation, flexion must be limited to 45 degrees.  For a 20 
percent evaluation is warranted where flexion is limited to 
30 degrees.  A 30 percent evaluation may be assigned where 
flexion is limited to 15 degrees.  Diagnostic Code 5261 
provides for a zero percent evaluation where extension of the 
leg is limited to five degrees.  A 10 percent evaluation 
requires extension limited to 10 degrees.  A 20 percent 
evaluation is warranted where extension is limited to 
15 degrees.  A 30 percent evaluation may be assigned where 
the evidence shows extension limited to 20 degrees.  For a 40 
percent evaluation, extension must be limited to 30 degrees.  
And finally, where extension is limited to 45 degrees a 
50 percent evaluation may be assigned.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability, a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation for severe 
knee impairment with recurrent subluxation or lateral 
instability.

A veteran who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257, and 
evaluation of knee dysfunction under both of those codes does 
not amount to pyramiding under 38 C.F.R. § 4.14, if there is 
evidence of additional disability.  See VAOPGCPREC 23-97, 
published at 62 Fed. Reg. 63,604 (1997) and VAOPGCPREC 9-98 
(August 14, 1998), published at 63 Fed. Reg. 56,704 (1998).  

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14.  It is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, as seen by the separate 
assignment of evaluations based on instability and arthritis 
with limitation of motion; however, the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2002) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
that would warrant an exposition of remote clinical histories 
and findings pertaining to this disability, beyond those set 
out in brief herein below, noting that where, as in this 
case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Service medical records reflect that the veteran complained 
of left knee swelling and pain after an injury, treated by 
surgical removal of the meniscus in February 1954 and 
followed by recommended knee strengthening exercises.  

At the time of the VA examination conducted in March 1959, 
the veteran complained of intermittent pain and swelling and 
demonstrated motion of his left leg and thigh limited at 75-
to-80 degrees when squatting.  The examiner otherwise 
characterized the left knee as stable.

In a rating decision dated in March 1959, the RO granted 
service connection for a left knee injury, status post 
meniscectomy, and assigned a compensable evaluation of 10 
percent effective January 19, 1959.  The 10 percent 
evaluation has remained in effect to date.

At the time of VA examinations conducted in March 1964, May 
1988 and September 1990, the veteran complained of pain and 
stiffness in the left knee.  The March 1964 VA examiner noted 
that the veteran's gait was normal and that there was no 
evidence of crepitus, tenderness, instability or effusion.
The VA examination reports from 1988 and 1990 note moderate 
left knee crepitus and X-rays revealed the presence of left 
knee arthritis.  Both examiners noted the absence of 
effusion, inflammation and instability of the left knee.  
These three examination reports noted no findings relevant to 
motion limitation of the left knee.

VA outpatient records dated from August 1988 to November 1990 
also note the veteran's complaints of pain, cramping, 
discomfort and stiffness in his left knee, along with note 
that the veteran had gained weight, was borderline 
hypertensive, and, that he was a diabetic with vascular 
problems.

In October 2002, the veteran applied for an increased rating 
for his left knee, on the basis that his symptoms had 
worsened.  He alleged experiencing more pain and stiffness, 
as well as experiencing arthritis and occasional incidents 
when his knee would lock-up.  He argued that these lock-ups 
made his joint unreliable and limited his activity.

In March 2003, the veteran presented for a VA joints 
examination.  The VA examiner noted the veteran's complaints 
of occasional locking or giving way, as well as complaints of 
left knee stiffness, fatigability and a lack of endurance.  
The veteran reported treating his pain with Tylenol and 
indicated that he experienced flare-ups with stiffness and 
swelling every three to four days.  The veteran identified 
precipitating factors as prolonged standing, prolonged 
walking or sitting in a car for too long.  The veteran 
reported that he had no problem with the activities of daily 
living and stated that he walked almost 10 to 20 minutes 
daily and was able to walk up to four or five blocks without 
experiencing knee pain.  Physical examination revealed 
tenderness at the patellar region and at the medial and 
lateral part of the patella, with minimal effusion.  The VA 
examiner described a linear scar at the medial aspect of the 
left knee, which was two inches long and well healed.  The 
examiner also identified that the anterior and posterior 
cruciate ligaments as well as the medial and lateral 
collateral ligaments were strong.  The veteran demonstrated 
left knee flexion to 110 degrees, with pain at 70 degrees.  
He demonstrated a full range of left knee extension (to zero 
degrees).  X-rays taken at that time confirmed the presence 
of left knee arthritis.

VA outpatient treatment records dated from March 2001 to 
September 2003 include findings and complaints related to the 
veteran's left knee disability.  In August 2002, examination 
revealed mild left knee stiffness without effusion.  There 
was also moderate stiffness in the right knee.  The veteran 
was noted to be fully ambulatory.  Also noted was that drawer 
sign was negative.  In January 2003, the veteran complained 
of left knee pain; the physician noted the veteran was fully 
ambulatory.  Clinical examination revealed moderate stiffness 
in the left knee, without any effusion or discoloration.  In 
March 2003, the veteran reported walking one mile per day.  
X-rays completed in March 2003 show moderate to marked 
arthritis.  An April 2003 record includes note that the 
veteran was walking about 30 minutes or two miles per day but 
still complained of chronic left knee pain.  In July 2003 the 
veteran reported for diabetic evaluation.  He stated that he 
had some morning stiffness related to his arthritis but that 
it did not limit his activities.  He denied joint effusion or 
deformities.  

Analysis

The veteran's left knee is currently rated as 10 percent 
disabling pursuant to Diagnostic Code 5259-5260.  38 C.F.R. § 
4.27 (2003) provides that hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned.  

38 C.F.R. § 4.71a, Diagnostic Code 5259 provides for a 
maximum 10 percent rating assignment based on symptomatic 
removal of the semilunar cartilage.  The Board has thus 
considered entitlement to a higher evaluation based on motion 
limitation, pursuant not only to Diagnostic Code 5260, but 
also Diagnostic Code 5261.  With respect to the latter, the 
contemporary VA examination report notes that the veteran 
retains full extension, with no note of pain additionally 
limiting such extension, even during flare-ups or with use.  
Notably, the historical record lacks any notation of limited 
extension of the left knee.  As such, there is no basis to 
assign even a compensable rating under Diagnostic Code 5261.  
Similarly, the competent medical evidence of record, to 
include the most recent VA examination report, fails to 
document any limitation of left knee flexion sufficient to 
meet the criteria for a compensable rating assignment.  The 
VA examination report specifically notes that the veteran 
retains the ability to flex his knee to 110 degrees.  And, 
moreover, even with consideration of the additional motion 
limitation due to pain, the veteran is shown to be limited in 
flexion only to 70 degrees.  That degree of limited flexion 
would not warrant assignment of a compensable rating under 
Diagnostic Code 5260.  

The Board emphasizes that the competent medical evidence 
setting out the veteran's left knee motion, specifically the 
recent VA examination report, includes findings and 
conclusions relevant to whether the veteran's left knee 
motion is additionally limited due to pain.  As noted, the 
evidence shows that the veteran retains pain-free motion to 
110 degrees and that any additional loss of motion due to 
pain on use or during flare-ups results in flexion to only 
70 degrees.  There is no competent medical evidence showing 
that left knee motion is limited to less than 70 degrees 
either on use or during flare-ups.  The Board further 
emphasizes specific findings made by the competent medical 
professionals of record, to include VA outpatient reports, 
noting the absence of objective findings related to weakness, 
fatigue, redness, atrophy, etc. indicative of additional 
functional loss within the appeal period.  As such, the 
evidence does not show that the veteran warrants assignment 
of an increased rating on this basis.  38 C.F.R. §§ 4.40, 
4.45.    

Here the Board notes that the current manifestations of 
disability, pain on motion and occasional swelling, with X-
ray evidence of arthritis, are the same manifestations the 
veteran has complained of for many years.  Despite such 
symptoms, the contemporary medical evidence of record, to 
include recent VA outpatient records, shows that the veteran 
is able to continue exercising regularly and that he himself 
denies having problems with his activities of daily living 
due to his left knee disability.  In fact, the veteran 
recently reported in outpatient records that although having 
some morning stiffness in his left knee, he was not limited 
in activities and exercised by walking daily.  The Board does 
recognize that the veteran experiences pain and evidences 
motion limitation but finds that such resulting functional 
loss, to include the additional degrees of lost motion, has 
already been compensated for in the veteran's current 10 
percent evaluation.

The Board further notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 
629 (1992).  Thus, the Board has considered the propriety of 
assigning a higher, or separate, rating under other 
diagnostic codes.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).

First, the Rating Schedule does provide that with 
dislocations and frequent episodes of locking, pain or 
effusion into the joint after semi lunar cartilage removal, a 
20 percent rating may be assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258 (2003).  In this case, however, the 
veteran's most recent X-ray showed only minimal effusion and 
the record is entirely absent objective evidence of any left 
knee dislocations or locking or any major episodes of 
effusion.  As such, there is no competent medical evidence 
supporting assignment of a 20 percent rating under Diagnostic 
Code 5258.  The Board also notes that although the claims 
file contains X-ray evidence of arthritis, the currently 
assigned 10 percent rating is the schedular maximum for 
arthritis in one joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  The Board also notes that there are no objective 
findings of recurrent subluxation or lateral instability that 
would warrant a higher rating assignment for the veteran.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2003).  
Specifically, the most recent VA examination findings 
demonstrate strong lateral ligaments, and the entirety of the 
contemporary evidence of record is devoid of an objective 
finding of subluxation of the left knee.  

Consideration has also been given to the potential 
application of other various provisions of 38 C.F.R. Parts 3 
and 4 (2003).  However, the Board finds no basis upon which 
to assign a higher or separate disability evaluation.  There 
is, for instance, no evidence of neurologic involvement 
associated with the service-connected left knee disability.  
Also, consistent with the veteran's own lack of complaint, 
the competent evidence shows that any residual surgical 
scarring is asymptomatic and has been for many years.  No 
other diagnostic codes are shown to be applicable based on 
the nature of the symptoms complained of by the veteran and 
documented in the medical evidence of record.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the competent and probative 
evidence of record shows only that the veteran's left knee 
disability results in occasional swelling, with pain on use 
and pain with motion not causing a limitation of flexion to 
less than 70 degrees and without evidence of subluxation, 
laxity, limited extension, weakness or other additional 
functional impairment.  Thus, the preponderance of the 
evidence is against the veteran's claim for increase, that 
doctrine is not applicable in the instant appeal.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

An increased rating for the left knee, status post-
meniscectomy, is denied.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



